Citation Nr: 0712492	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-23 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as secondary to exposure to Agent Orange (AO).  

2.  Entitlement to service connection for glaucoma, to 
include as secondary to exposure to AO.  

3.  Entitlement to service connection for lichen planus, 
claimed as a skin condition, as secondary to exposure to AO.  

4.  Entitlement to service connection for neuropathy, to 
include as secondary to exposure to AO.

5.  Entitlement to service connection for a bilateral knee 
disorder.

6.  Entitlement to service connection for mild scoliosis, 
degenerative changes with secondary mild spinal stenosis.  

7.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  

8.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1966 to September 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2000 and June 2005 rating 
determinations of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The June 2005 rating decision, in part, granted service 
connection for bilateral hearing loss.  In July 2006, the 
veteran submitted a notice of disagreement in which he listed 
the issues as including entitlement to service connection for 
hearing loss.  The RO apparently construed this statement as 
disagreeing with the initial evaluation and issued a 
statement of the case on that, and other issues, listed in 
the statement of the case.  In June 2006, the veteran's 
representative submitted a VA Form 656, listing the issues as 
including entitlement to an "increased rating" for hearing 
loss, and all the other issues listed in the statement of the 
case.  

The Board construes the representative's statement as an out 
of order notice of disagreement with June 2005 decision 
assigning a noncompensable evaluation for hearing loss.  A 
substantive appeal is not required, because the RO has taken 
actions that lead the veteran to believe this issue was on 
appeal, and there is no indication that it closed his appeal.  
See Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-8 
(2003).  (Failure of veteran to file a timely substantive 
appeal from decision of RO did not deprive the Board of 
jurisdiction over veteran's appeal, where there was no 
indication that the RO closed the appeal for failure to file 
a timely substantive appeal, and where it appeared to have 
treated the veteran's filing as timely). 
With regard to the issue of service connection for PTSD, the 
Board notes that the RO originally denied service connection 
for a psychiatric disorder in October 2000.  Thereafter, the 
veteran perfected his appeal.  The RO then granted service 
connection for PTSD in an August 2004 rating determination 
and assigned a 10 percent disability evaluation.  

The issues of entitlement to service connection for a 
bilateral knee disorder; mild scoliosis, degenerative changes 
with secondary mild spinal stenosis; and neuropathy, are 
remanded to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part. 


FINDINGS OF FACT

1.  The veteran does not have current prostate cancer.  

2.  The veteran's current glaucoma is not related to his 
period of service, including exposure to AO.

3.  The veteran's current skin disorder is not related to his 
period of service, including exposure to AO.

4.  The veteran has level I hearing in each ear.

5.  From September 21, 1999, when service connection became 
effective, to July 7, 2004, the veteran's PTSD caused total 
social and industrial impairment.  

6.  From July 7, 2004, the symptomatology solely associated 
with the veteran's PTSD caused no more than occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  Glaucoma was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  A skin disorder, to include lichen planus, was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116; 38 C.F.R. §§ 3.303, 
3.307, 3.309. 

4.  The criteria for an initial (compensable) rating for 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 4.85, 4.86, 
Diagnostic Code 6100 (2006).

5.  The criteria for a 100 percent evaluation for PTSD were 
met from September 21, 1999, to July 6, 2004.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.130, Diagnostic Code 
9411 (2006).

6.  The criteria for a 30 percent evaluation for PTSD have 
been met from July 7, 2004.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.130, Diagnostic Code 9411.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) ask the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2006). 

May 2003, September 2004, and May and June 2005 VCAA letters 
informed the appellant of the information and evidence 
necessary to substantiate the claim.  The VCAA letters also 
told the appellant what types of evidence VA would undertake 
to obtain and what evidence the appellant was responsible for 
obtaining. 

The May and June 2005 letters notified the veteran of the 
need to submit any pertinent evidence in his possession as it 
related to his glaucoma, skin, and prostate cancer claims.  

In a September 2005 letter, the veteran indicated that he had 
no further evidence to submit in support of his claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial rating, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  

The appellant was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection.  In a May 2006 letter he was 
provided with notice regarding the effective date and rating 
elements.  For most of the claims, the timing deficiency was 
cured by readjudication after the notice was issued.  There 
was no readjudication of the PTSD appeal, but once service 
connection was granted for that disorder, no further VCAA 
notice was required, and, further, the absence of notice on 
the rating and effective date elements is generally not 
prejudicial.  Dunlap v. Nicholson, No. 03-0320 (U.S. Vet. 
App. Mar. 22, 2007). 

The Board finds that there has been compliance with the 
assistance provisions set forth in the law and regulation.  
All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have 
been identified.  As to the necessity for a VA examination as 
it relates to the issues of service connection for glaucoma, 
and lichen planus, there is no competent evidence that the 
current disabilities may be related to service.  As to the 
issue of service connection for prostate cancer, the Board 
notes that veteran has not been shown to currently have 
prostate cancer.  As such, no further action is necessary to 
assist the claimant with the claim.

In December 1977, the National Personnel Records Center 
reportedly sent the veteran's service medical records to the 
RO.  The service medical records are not now in the claims 
folder.  VA is generally required to search for alternate 
sources of information.  Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  NPRC did report that a search of evacuation 
hospital records had been negative and the RO has sought 
service personnel records.  It is unclear whether additional 
efforts were made to find alternate records.  

The lack of such efforts, however, does not prejudice the 
veteran.  He is claiming service connection on the basis of 
in-service exposure to Agent Orange.  Such exposure is 
presumed to have occurred, even in the absence of service 
department records.  38 U.S.C.A. § 1116(f) (West 2002).  He 
has not reported any other in-service disease or injury in 
connection with his claims for service connection.

Service Connection

Service connection will be granted for disability that 
results from disease or injury in service.  38 U.S.C.A. 
§ 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection will be presumed for chronic diseases, 
including malignant tumors, that become manifest to a 
compensable degree within one year of service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.307, 3.309.  

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of of service connection, subsequent manifestation of the 
same chronic disease at any later date, however remote, are 
service conneted unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service even though there is no 
evidence of such disease during such period of service. 
38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. 38 C.F.R. § 3.307(a)(6)(iii).

For veteran's exposed to herbicides, the following diseases 
shall be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; type II diabetes; Hodgkin's disease; Multiple 
myeloma; Non-Hodgkin's lymphoma; Acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). The term "soft-tissue sarcoma" includes the 
following: Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma. For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset. 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall be service 
connected if they manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, or porphyria 
cutanea tarda, shall have become manifest to a degree of 10 
percent or more within one year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.

The veteran's service medical records are missing.  If 
service medical records are presumed missing, the Board's 
obligation to explain its findings and conclusions, to 
consider carefully the benefit-of-the-doubt rule, and to 
assist the veteran is heightened.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

Prostate Cancer

The veteran maintains that service connection is warranted 
for prostate cancer as a result of exposure to AO while in 
Vietnam.  His exposure to AO is presumed.  Hence the 
requirement for an in-service injury is satisfied.

The law and regulations create a presumption that current 
prostate cancer would be due to the in-service AO exposure.  
Thus the requirement that there be evidence of a link between 
a current disability and the in-service injury, is also 
satisfied.

The existence of a current disability, however, is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110 (West 2002); see Degmetich v. Brown, 104 
F. 3d 1328 (1997).

The veteran was seen with complaints of urinary problems in 
1997, with a diagnosis of prostatitis being rendered at that 
time.  PSA antigen testing was negative for prostate cancer.  
Additional treatment records obtained in conjunction with the 
veteran's claim also make no reference to or findings of 
prostate cancer.  

While the veteran asserts that he has current prostate 
cancer, he is a lay person and is not competent to report a 
medical diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no competent evidence showing current 
prostate cancer.  

As the preponderance of the evidence is against the claim, 
reasonable doubt does not arise and the claim is denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Glaucoma

While the veteran's service medical records are not available 
for review, there is no evidence of treatment for glaucoma 
prior to 1997, close to 30 years following the veteran's 
separation from service.  There are no medical records 
showing earlier treatment, and the veteran has not reported 
glaucoma or its symptoms in service or in the decades 
immediately following service.  

Glaucoma is not among the diseases presumptively service 
connected in veterans exposed to herbicides.  38 U.S.C.A. 
§ 11116, 38 C.F.R. § 3.309.   The veteran could still 
establish service connection with competent evidence relating 
the disability to AO exposure or another disease or injury in 
service.  Stefl v. Nicholson, No. 04-2192 (U.S. Vet. App. 
Mar. 27, 2007); see Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).

In this case, however, there is no competent evidence 
relating current glaucoma to service.  The veteran contends 
that current glaucoma is related to AO exposure in service.  
However, as he has not been shown to be a medical expert, he 
is not qualified to express an opinion regarding medical 
causation.  Grottveit.  

Because there is no competent evidence relating the current 
disability to service, the preponderance of the evidence is 
against the claim and it is denied.  38 U.S.C.A. § 5107(b).

Skin

While the veteran's service medical records are not available 
for review, normal findings for the skin, except for small 
cystic masses in both axillary areas were noted at the time 
of a November 1978 VA examination.  In a March 2005 treatment 
record, the veteran was noted to have lichen planus.  The 
veteran stated that he was intermittently pruritic.  

The post-service medical records contain no findings 
referable to chloracne or any other skin disease that is 
subject to presumptive service connection on the basis of 
exposure to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309.

Post-service treatment records do not contain any diagnoses 
or findings of a skin rash in the years immediately following 
the veteran's period of service, and contain no evidence of a 
link between the current skin condition and service.  

The veteran would be competent to report his observations of 
a current skin rash, but he would not be competent to provide 
an opinion linking the rash to a disease or injury in 
service.  

In the absence of competent evidence linking a current skin 
rash, to include lichen planus, to a disease or injury in 
service, the preponderance of the evidence is against the 
claim and it is denied.  38 U.S.C.A. § 5107(b).

Initial Evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.

Bilateral Hearing Loss

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

The Roman numeral designations (I through XI) are established 
through examination conducted by a state-licensed audiologist 
including a controlled speech discrimination test (Maryland 
CNC), and based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing. Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86. 38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b).

At a June 2005 VA examination, the veteran reported having a 
hearing loss which he first noticed in Vietnam.  His primary 
hearing complaints included difficulty understanding speech 
while watching TV and hearing soft speech.  A hearing test 
revealed pure tone thresholds, in decibels, as follows: right 
ear 20, 35, 55, and 65 decibels (dbs.) and left ear 15, 20, 
45, and 65 dbs, at 1000, 2000, 3000, and 4000 Hertz, 
respectively.

The puretone threshold average was 44 dbs in the right ear 
and 36 in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 94 percent in the right ear and 
of 94 percent in the left ear.

The examiner stated that the veteran had mild to moderately 
severe sensorineural hearing loss at 2000 to 4000 Hertz for 
the right ear and moderate to moderately severe sensorineural 
hearing loss at 3000-4000 Hertz for the left ear.  

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

Disability ratings for hearing impairment are derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The results of the June 2005 VA audiological examination 
translate to level I hearing loss in each ear.  38 C.F.R. 
§ 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100.  
This equates to noncompensable hearing loss.

Table VIa is not for application because the veteran's 
puretone threshold was not 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), and because his puretone threshold was not 30 or 
lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 
C.F.R. §§ 4.85(c), 4.86(a).

The Board acknowledges the arguments put forth by the veteran 
regarding the impact of his service-connected hearing loss 
and VA's obligation to resolve all reasonable doubt in the 
veteran's favor.  However, as disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometry evaluations are rendered there is no doubt as to 
the proper evaluation to assign.  Lendenmann, 3 Vet. App. 
345; 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 
6100.

The veteran has not reported, nor does the evidence indicate, 
that the hearing loss is so unusual as to render impractical 
the application of the regular schedular criteria.  Hence 
referral for consideration of an extra schedular rating is 
not warranted.  38 C.F.R. § 3.321(b) (2006).

PTSD

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 10 percent disability 
evaluation should be assigned for occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or, symptoms 
controlled by medication.  A 30 percent evaluation is be 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004)

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2002).  

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A score from 21 to 30 is indicative of 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).

At the time of his September 1999 VA hospitalization, the 
veteran was noted to have an Axis I diagnosis of PTSD, 
chronic severe.  The examiner assigned a GAF score of 50.  As 
noted above, a GAF score of 50 contemplates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  The examiner also noted that employability 
was questionable based upon the veteran's history of an 
inability to hold employment for any significant period of 
time.  Furthermore, the veteran was going to live in a 
domiciliary following his release.  

At the time of the veteran's July 2001 VA hospitalization, 
discharge diagnoses of PTSD, chronic, and alcohol dependence 
in remission were rendered.  The examiner assigned a GAF 
score of 40 at the time of admission and 45 for the past 
year.  A GAF score of 40 contemplates some impairment in 
reality testing or communication (e.g., speech at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  The 
veteran was also found to be unemployable. 

At the time of a September 2002 admission to the stress 
residential treatment program at a VA medical center, Axis I 
diagnoses of PTSD and alcohol and cocaine abuse/dependence 3-
4 weeks since last used, were rendered.  The examiner 
assigned a GAF score of 45-50, once again contemplating 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  

This record shows that the veteran had GAF's largely 
attributable to PTSD that were indicative of an inability to 
maintain employment and severe impairment in social 
functioning.  This level of symptomatology most closely 
approximated the criteria for a 100 percent rating from the 
effective date of service connection, to July 6, 2004.

The criteria for a 30 percent disability evaluation have been 
met since July 7, 2004.  At the time of the July 7, 2004, VA 
examination, the examiner noted that the veteran had only a 
mild disturbance of social and occupational function 
secondary to his PTSD.  He observed that the veteran had many 
other personality traits that caused him more social 
dysfunction than his experiences with PTSD.  

Mental status examination revealed that the veteran displayed 
good eye contact.  His speech was of an increased rate, tone, 
and volume.  His mood was only moderately irritable and he 
was alert and oriented times four with intelligence of 
average functioning per conversation.  He was coherent and 
logical and did not display flight of ideas or looseness of 
associations.  He denied auditory or visual hallucinations, 
illusions, or delusions and suicidal or homicidal ideation, 
intent, or plan.  Moreover, his insight was good and his 
judgment was fair. 

The examiner found that the veteran had mild social and 
occupational dysfunction from the PTSD that was incurred in 
the military.  He further noted that the veteran was 
employable from a psychiatric standpoint; however, with his 
personality traits it would be difficult in a long-term 
setting.  He stated that this was not due to his military 
service and was probably in place prior to the military.  

He observed that the veteran did not presently report any 
significant mood or anxiety symptoms or psychotic symptoms.  
He also did not have any cognitive dysfunction and denied any 
suicidal or homicidal ideation or any intent or plan.  

The examiner rendered Axis I diagnoses of history of 
polysubstance dependence, at present time veteran denies 
this; however, physician is of the opinion that interview 
information is not reliable; and PTSD, chronic, with no acute 
symptoms.  The examiner assigned a GAF score of 65.  Such a 
score reflects some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  

The examiner noted that the degree to which the veteran's 
psychological disability could be associated with PTSD 
distinct from nonservice-connected psychological diagnoses 
was approximately 10 percent.  He observed that the veteran 
did report some PTSD symptoms from the military but this did 
not appear to be really debilitating to the veteran.  He 
stated that the veteran had more PTSD symptoms in relation to 
the 1998 car accident as that seemed to be the subject of 
many of his admissions, history, and physicals.  

Moreover, during a February 2005 hospitalization, Axis I 
diagnoses of bipolar disorder II, polysubstance dependence, 
and PTSD by history only, were rendered.  While the examiner 
assigned a GAF score of 40 on admission and 62 on discharge, 
the veteran's PTSD was found to be by history only, with 
primary diagnoses of nonservice-connected bipolar disorder 
and polysubstance dependence.  

The Board notes that the veteran was diagnosed as having 
PTSD; polysubstance dependence in early partial remission; 
and antisocial personality disorder by history per Tampa 
VAMC, at the time of an April 2005 visit, and that the 
veteran indicated that he could never forget his experiences 
and still lived with nightmares, intrusive thoughts, and 
startle response, with hypervigilance being present.  
However, mental status examination revealed no psychomotor 
agitation or restlessness; fluent, coherent, and linear 
speech; affect that was mood congruent; thought process which 
was well organized and goal directed; and relevant thought 
content.  

There were also no hallucinations or formal delusions; no 
loose association, or flight of ideas; and no suicidal or 
homicidal ideation.  Moreover, the veteran was alert and 
oriented in all spheres and his insight was fair with intact 
judgment.  

The criteria for an evaluation in excess of 30 percent from 
July 7, 2004, have not been met as the veteran was not shown 
to have flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; or disturbances of 
motivation and mood since that time.  Further, his symptoms 
from the service connected PTSD were evaluated as being in 
the mild to moderate range

The veteran was not working during this period, but his 
unemployment was attributed to non-service connected factors, 
namely personality traits.  Referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. 
§ 3.321(b).



ORDER

Service connection for prostate cancer is denied.  

Service connection for glaucoma is denied.  

Service connection for a skin condition, to include lichen 
planus, is denied. 

An initial compensable evaluation for bilateral hearing loss 
is denied.  

A 100 percent disability evaluation for PTSD is granted from 
September 21, 1999, to July 6, 2004.  

A 30 percent disability evaluation for PTSD is granted from 
July 7, 2004.  


REMAND

The veteran's DD Form 214 reveals that he received basic 
airborne training and the parachute badge.  The veteran has 
testified that it is his belief that his current knee and 
back problems are related to his period of service and are as 
a result of injuries sustained due to his parachute jumping.  
As to the issue of service connection for neuropathy, the 
Board notes that the veteran has claimed that he currently 
has neuropathy as a result of exposure to AO.  The Board 
further observes that the veteran's lower extremity weakness 
has been linked to fibromyalgia secondary to lumbar strain.  
Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable 
for the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995); 71 Fed. Reg. 52,774-7 
(Sept. 17, 2006) (to be codified at 38 C.F.R. § 3.310).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  The veteran's reports of a continuity 
of symptomatology can satisfy the requirement for evidence 
that the claimed disability may be related to service.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, at 83. 

Based upon the veteran's receipt of the parachute badge, his 
statements, and evidence of current low back, knee, and 
neurological disorders, an examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current low back and knee 
disorders.  All necessary tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review.

The examiner should answer the following 
question:  Is it at least as likely as 
not (50 percent probability or greater) 
that any current low back or knee 
disorder is related to the veteran's 
period of service, to include any 
injuries/trauma sustained as a result of 
parachute jumping.  The examiner should 
provide a rationale for this opinion.  

2.  Arrange for the veteran to undergo a 
VA examination to determine the nature 
and etiology of any current neuropathy.  
The claims folder should be made 
available to the examining physician for 
review.  The examiner should answer the 
following questions:  

Is it at least as likely as not (50 
percent probability or greater) that any 
current neuropathy, if found, is related 
to the veteran's period of active 
service, including as a result of 
exposure to AO in service?  

If the veteran has neuropathy related to 
any low back disorder, the examiner 
should so state.  The examiner is to set 
forth all findings and conclusions in a 
clear, comprehensive and legible manner.  
Complete detailed rationale is requested 
for each opinion that is rendered.

3.  After completion of the above, re-
adjudicate the claim.  If any of the 
claims are not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


